      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
JEFFERIES LLC,

                   Petitioner,

           - against -                                    MEMORANDUM AND ORDER

JON A. GEGENHEIMER,                                        19 Civ. 3147 (NRB)

                   Respondent.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Jefferies LLC (“Jefferies”) petitions and moves this Court to

confirm    an   award    it   obtained        against     Jon   A.    Gegenheimer

(“Gegenheimer”) in an arbitration before the Financial Industry

Regulatory Authority (“FINRA”).          Gegenheimer cross-moves to vacate

the   award.       The   Court     grants      petitioner’s     motion,   denies

respondent’s motion, and confirms the award for the following

reasons.



                              I.    Background

      A.   The Agreement between the Parties

      Petitioner    Jefferies      is    a    financial    services    firm   that

maintains a global investment banking practice.                      See Pet. to

Confirm Arb. (“Petition”) (ECF No. 1) ¶ 6.              Respondent Gegenheimer

is an investment banker specializing in mergers and acquisitions

in the technology sector.          Id.       As of January 2016, Gegenheimer
       Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 2 of 31



was employed by Credit Suisse as an investment banker but was

dissatisfied with his job.        FINRA Arbitration Award (“Award”) (ECF

No. 47-2) at 8.1      After weeks of confidential discussions with a

recruiter and a Jefferies employee who had been previously employed

at Credit Suisse, on May 18, 2016, Gegenheimer was informed by

another Jefferies employee (“Mr. K”) that Jefferies was ready to

offer him a Managing Director position with $1,070,834 in first

year salary and bonus.          Id.   This offer reflected a significant

enhancement    from    Jefferies’     initial     offer    of    a   non-Managing

Director    position     with     between       $700,000   and       $750,000     in

compensation, which Gegenheimer had rejected.               Id.       On the same

day, Gegenheimer expressed his willingness to accept the enhanced

offer and went to Jefferies’ San Francisco office to sign the offer

letter.     Id.    Upon his arrival at Jefferies’ office, he was

escorted to a conference room where he was left alone with a copy

of the offer letter, which set forth the terms of Gegenheimer’s

anticipated employment with Jefferies as a Managing Director in

the Investment Banking Division at its San Francisco office.                    Id.;

Jacobs Decl., Ex. B., (ECF No. 43-2) at 1.

      The offer letter provided that Jefferies would hold the

position to be filled by Gegenheimer open for 90 days from its



      1     Because “[a]n arbitrator’s error in fact finding does not provide
a grounds for reversal,” Scinto v. Life Ins. Co. of North Am., 20 F. App’x 45,
47 (2d Cir. 2001), we accept the truth of the arbitration panel’s findings of
fact and rely on them.

                                            2
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 3 of 31



execution, and Gegenheimer would join Jefferies by August 17, 2016.

Id.   Such a time period dovetailed with Gegenheimer’s contractual

obligations to Credit Suisse, which required a ninety (90) days

written notice of his intent to resign.      Award at 3.   Specifically,

Section V.B. of the offer letter provides:

           If during the period beginning from the date you
        execute this Agreement until your Start Date (the
        “Interim Period”), you fail to commence employment
        by August 17, 2016, you agree to pay Jefferies
        $1,000,000   as  liquidated   damages  (“Liquidated
        Damages”), which represent only an approximation of
        a portion of the anticipated loss created by such a
        violation.

(“LD Clause”).   Jacobs Decl., Ex. B at 4.     The same Section further

provides:


        For the avoidance of doubt, this Liquidated Damages
        provision is applicable only if you voluntarily fail
        to commence employment with Jefferies (except as a
        result of Jefferies’ written withdrawal of this
        offer): (a) because you return as an employee of
        Credit Suisse or (b) to engage in Competitive
        Activity (as defined in the Jefferies Employee
        Handbook).

(“Condition Clause”).    Id.

      In the course of reviewing the offer letter, Gegenheimer

called Mr. K to note a miscalculation of the reimbursement amount

for the deferred compensation from Credit Suisse that Gegenheimer

would forfeit upon joining Jefferies, and Mr. K agreed to correct

it through a hand-written amendment.       Award at 8.   During the same

call, Gegenheimer also asked Mr. K to send a copy of the offer



                                       3
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 4 of 31



letter to Mr. T, who was Gegenheimer’s attorney and who had

extensively negotiated and advised other Credit Suisse investment

bankers regarding their contracts with Jefferies days earlier.

Id.      In fact, the offer letter presented to Gegenheimer was

identical to the final agreement Mr. T negotiated for those other

former      Credit     Suisse    investment        bankers    except      for   the

compensation, title and term.            Id.

      After    Mr.     T’s   receipt    of   the   offer    letter,     Gegenheimer

conferred with him over the phone for 20 to 30 minutes.                         Id.

Thereafter, Gegenheimer also conferred over the phone for another

20 to 30 minutes with his girlfriend, who was then an attorney at

the law firm Skadden, Arps, Slate, Meagher & Flom LPP (“Skadden”).

Id.        During    this    call,     Gegenheimer’s       girlfriend     expressed

objections to some provisions of the offer letter, including the

LD Clause.       Id.     Shortly after these phone calls, Gegenheimer

signed the offer letter with a hand-written amendment of the

deferred compensation reimbursement amount but without any further

amendment (“Agreement”).         Id. at 10; see also Jacobs Decl. Ex. B,

Agreement (ECF No. 43-2).

      B.      Breach of the Agreement

      Later on the same day, Gegenheimer advised Mr. W, an employee

at Credit Suisse, that he would leave the firm.                 Award at 9.     The

next day, on May 19, 2016, Mr. W conveyed to Gegenheimer a proposal

by Credit Suisse to raise Gegenheimer’s compensation to $1,150,000

                                               4
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 5 of 31



and promote him to a Managing Director in the next review cycle.

Id. Mr. W further proposed to Gegenheimer that Credit Suisse would

indemnify him if the LD Clause is held enforceable.                    Id.      After he

reached a satisfactory arrangement with Credit Suisse, on May 24,

2016, Gegenheimer advised Jefferies that he was rescinding the

Agreement    and    would      not   join    Jefferies.          Id.     Eventually,

Gegenheimer did not join Jefferies by August 17, 2016, as specified

in the Agreement.        Id.

      C.    Arbitration Proceedings

      Pursuant      to   Section      V.I.     of    the    Agreement,       Jefferies

commenced an arbitration against Gegenheimer by filing a Statement

of Claim with FINRA on August 19, 2016.                Petition at ¶ 10.          In its

Statement of Claim, Jefferies asserted a breach of contract claim

and sought an award of $1,000,000 in liquidated damages.                         Id. at

¶   12.     Jefferies       alternatively          sought   an   award     of     actual

compensatory       damages     in    the     event    the   LD    Clause     is     held

unenforceable.       Id.       Jefferies also sought attorneys’ fees and

costs.     Id.   Gegenheimer filed Answer and Counterclaims, and the

parties submitted their dispute to FINRA.                   Id. at ¶¶ 13, 14.         A

panel of three arbitrators (“Panel”) presided over the parties’

dispute.    Id. at ¶ 15.




                                               5
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 6 of 31



     D.      The Award

     At the outset of the arbitration, the parties stipulated to

divide the proceedings into two phases.              Id. at ¶ 16.          The sole

issue to be resolved at the first phase was the enforceability of

LD Clause.     Award at 3-5.      The Panel held a hearing for the first

phase on January 24, 2018 and issued an order on January 29, 2018,

concluding that the LD Clause was enforceable.                    Id. at 5.       In

reaching   this    conclusion,     the   Panel     enforced      the     Agreement’s

choice of law provision and applied the New York law.                     Id. at 4.

Based on the record, the Panel concluded that Gegenheimer had

failed to satisfy his burden to show that the LD Clause was not

enforceable.      Id. at 5.     The Panel further found that “the actual

damages that would be sustained by Jefferies were inherently

incapable of accurate estimation at the time the Agreement was

entered into and the liquidated damages amount [was] reasonable in

light of the anticipated probable harm.”              Id.       Lastly, the Panel

rejected Gegenheimer’s argument that the LD Clause violated the

strong    fundamental    public    policy     of   California,         codified   in

California    Business    and     Professions      Code     §    16600    (“Section

16600”), by concluding that Section 16600 did not apply to the

Agreement because its terms did not impose any post-employment




                                          6
        Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 7 of 31



restrictive       covenant      and   simply    required       Gegenheimer       to   join

Jefferies by a particular date.               Id. 2

        The    Panel     held   hearings      for      the    second     phase   of    the

arbitration to resolve all remaining issues from January 28 to 31,

2019.         Petition     ¶ 16.      Based    on     the    testimony    and    evidence

presented       at   the    hearings,    the        Panel    unanimously     ruled    for

Jefferies on its breach of contract claim and denied each of the

affirmative defenses asserted by Gegenheimer.                     Award at 9-14; 17.

Notably, at the second phase, Gegenheimer asked the Panel to

reconsider its conclusion on the enforceability of the LD Clause

in relation to Section 16600.                 Id. at 11.        Noting the practical

effect of the LD Clause, the Panel vacated its prior conclusion

that Section 16600 did not apply to the Agreement.                          Id. at 12.

However, the Panel nonetheless concluded that Section 16600 did

not render the LD Clause unenforceable.                      Id. at 14.    In reaching

this conclusion, the Panel relied on the California Legislature’s

enactment of California Labor Code Section 925 (“Section 925”) and

the Delaware Chancery Court’s reasoning in NuVasive, Inc. v. Miles,

2017-0720-SG, 2018 WL 4677607 (Del. Ch. Sept. 28, 2018).                          Id. at

13-14.    Although Section 925 generally prohibits enforcement of a



      2     On February 2, 2018, Gegenheimer petitioned the United States
District Court for the Northern District of California to vacate the Panel’s
decision in the first phase. See 18 Civ. 746 (VC), ECF No. 1 (N.D. Cal. Feb.
2, 2018). On March 29, 2018, the court dismissed the petition on the ground
that the Panel’s conclusion was not a final, complete determination of the
claims that was reviewable. See Id., ECF No. 27.

                                                7
       Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 8 of 31



contractual provision in an employment contract that would deprive

an    employee’s     rights   under   California       Law,    the     California

Legislature provided an exception for a choice of law provision in

an agreement entered into by an employee who was represented by

his own legal counsel in negotiations.            Id. at 13.         In NuVasive,

the Delaware Chancery Court inferred from Section 925’s provision

of such an exception that California’s public policy permitted a

represented employee to agree to a provision designating non-

California law as governing law even if enforcing the choice of

law provision would deprive one’s rights under Section 16600.                   Id.

The Panel further noted the NuVasive court’s reasoning that Section

925’s applicability only to contracts entered into on or after

January 1, 2017 did not undermine Section 925’s significance as an

indicator   of     California’s   public      policy    with   respect     to    an

agreement executed before then. Id. Based on the NuVasive court’s

analysis of Section 925 and the Panel’s factual findings about

Gegenheimer’s consultation with Mr. T and his girlfriend—a Skadden

attorney—before signing the Agreement, the Panel concluded that

Section 16600 did not mandate the voiding of LD Clause.                   Id. at

14.    Thus, the Panel concluded that Gegenheimer had breached the

Agreement and had failed to establish any affirmative defense.

Id.   The Panel awarded Jefferies $1,000,000 in liquidated damages

for   the   breach    and,    pursuant   to    the     Agreement,      additional

$483,245.36 in attorneys’ fees and costs.              Id.

                                         8
            Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 9 of 31



        E.      Procedural History

      FINRA served the Panel’s Award on the parties on April 8,

2019.        Petition ¶ 17.      Jefferies commenced this action the next

day, on April 9, 2019, by filing the Petition and contemporaneously

filing a motion to confirm the Award.            See ECF Nos. 1, 4.    On April

19, 2019, Gegenheimer filed a pre-motion letter addressing a

proposed motion to stay, transfer or dismiss the action, arguing

that the proper venue for resolving this petition was the Northern

District of California.           See ECF No. 12.

        On May 8, 2019, Gegenheimer filed another letter, to which he

attached an order issued by Judge Chhabria of the United States

District Court for the Northern District of California who was

presiding over the case that Gegenheimer had commenced on April

17, 2019 to vacate the Award. 3           See ECF No. 19-1.     The Court held

a teleconference with the parties on May 9, 2019 and allowed

Gegenheimer to file the proposed motion to stay, transfer or

dismiss this action, which he filed on May 24, 2019.               See ECF No.

22.   Shortly after Gegenheimer’s motion was fully briefed, on July

23, 2019, Jefferies alerted the Court that Judge Chhabria granted

its motion to stay Gegenheimer’s action in the Northern District

of California.         See ECF No. 34.




        3   The case number for the action commenced by Gegenheimer in the
United States District Court for the Northern District of California case is 19
Civ. 02086(VC).

                                             9
     Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 10 of 31



     The Court heard oral argument on Gegenheimer’s motion on

August 13, 2019.      See ECF No. 37.       At the conclusion of oral

argument, the Court denied the motion from the bench on the grounds

that (1) this action preceded Gegenheimer’s action in the Northern

District of California, and (2) the forum selection clause in the

Agreement, which designates New York as the venue for dispute

resolution, was enforceable.        See ECF Nos. 39, 40 at 14-17.

Subsequently, Gegenheimer filed a cross-motion to vacate the Award

on September 19, 2019, see ECF No. 42, and the Court heard oral

argument on the parties’ cross-motions on May 20, 2020.          See ECF

No. 52.



                         II.    Discussion

     A.   Legal Standards

          1.    Federal Arbitration Act

     “[T]he confirmation of an arbitration award is a summary

proceeding that merely makes what is already a final arbitration

award a judgment of the [C]ourt.”       Florasynth, Inc. v. Pickholz,

750 F.2d 171, 176 (2d Cir. 1984).          The Federal Arbitration Act

(“FAA”) governs the confirmation and vacatur of an award rendered

in an arbitration before FINRA.     See Dishner v. Zachs, No. 16 Civ.

4191 (LGS), 2016 WL 7338418, at *1 (S.D.N.Y. Dec. 19, 2016)

(collecting cases).    Under the FAA, “[o]n application for an order

confirming [an] arbitration award, the court must grant the order


                                      10
     Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 11 of 31



unless the award is vacated, modified, or corrected as prescribed

in [the FAA].”     Hall Street Associates, L.L.C. v. Mattel, Inc.,

552 U.S. 576, 587 (2008) (internal quotation marks omitted).             “A

party moving to vacate an arbitration award has the burden of

proof, and the showing required to avoid confirmation is very

high.”   D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d

Cir. 2006).     “The arbitration decision must be confirmed if there

is any basis for upholding the decision and if there is even a

barely colorable justification for the outcome reached.”               Bear,

Stearns & Co., Inc. v. 1109580 Ontario, Inc., 409 F.3d 87, 91 (2d

Cir. 2005) (internal quotation marks omitted).

           2.     Manifest Disregard of Law

     “In addition to the grounds for vacatur explicitly provided

for by the Federal Arbitration Act, an arbitral decision may be

vacated when an arbitrator has exhibited a ‘manifest disregard of

law.’”   Westerbeke Corp. v. Daihatsu Motor Co., Ltd., 304 F.3d

200, 208 (2d Cir. 2002) (internal citation omitted).         Gegenheimer

cites the Panel’s manifest disregard of law as the sole basis for

vacating the Award.     “Vacatur on this ground requires a showing

that (1) the arbitrators knew of a governing legal principle yet

refused to apply it or ignored it altogether, and (2) the law

ignored by the arbitrators was well defined, explicit, and clearly

applicable to the case.”     KT Corp. v. ABS Holdings, Ltd., 784 F.

App’x 21, 24 (2d Cir. 2019).      The standard of review under this

                                      11
     Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 12 of 31



judicially created doctrine is “severely limited.”         Gov’t of India

v. Cargill Inc., 867 F.2d 130, 133 (2d Cir. 1989).              Under this

standard, “[a] federal court cannot vacate an arbitral award merely

because it is convinced that the arbitration panel made the wrong

call on the law.”     Wallace v. Buttar, 378 F.3d 182, 190 (2d Cir.

2004).    That a party may later regret his agreement to arbitrate

his dispute with the counterparty is of no consequence.                See

Asturiana De Zinc Marketing, Inc. v. LaSalle Rolling Mills, Inc.,

20 F. Supp. 2d 670, 671 (S.D.N.Y. 1998) (Rakoff J.) (“Ironically,

the vaunted informality of arbitration may invite the arbitrator

to be arbitrary—for who will ever know the difference?              Still,

businesses know what they are getting when they agree to arbitrate

and cannot be heard to complain unless the results plainly manifest

disregard of law and reason.”).

     B.    Analysis

     Gegenheimer argues that the Panel manifestly disregarded the

law in four aspects.          Even a cursory review of Gegenheimer’s

arguments reveals that he is by and large parroting the arguments

that he raised in the arbitration.           We conclude that none of the

cited aspects of the Panel’s conclusion warrants vacatur of the

Award and address each of them in turn.

           1.   Enforcement of LD Clause

     Gegenheimer      first    argues   that      the   Panel   manifestly

disregarded a New York law principle that “liquidated and actual

                                        12
     Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 13 of 31



damages   are   mutually   exclusive   remedies,”        often    called   the

exclusive remedy rule.     U.S. Fidelity and Guar. Co. v. Braspetro

Oil Serv. Co., 369 F.3d 34, 71 (2d Cir. 2004) (citing X.L.O.

Concrete Corp. v. John T. Brady & Co., 482 N.Y.S.2d 476 (N.Y. App.

Div. 1st Dep’t 1984)).     Contrary to Gegenheimer’s contention, the

Panel did not manifestly disregard the exclusive remedy rule under

New York law in rendering the Award.        The Panel awarded Jefferies

only the liquidated damages amount and did not additionally award

any amount in actual damages.       In fact, the LD Clause provides

that Jefferies may either recover the liquidated damages amount or

that amount plus the amount of actual damages in excess of the

liquidated damages amount.        Jacobs Decl. (ECF No. 43), Ex. B

(Agreement) § V.B.    Under the latter option, Jefferies’ recovery

is still capped at the amount of actual damages.                 Accordingly,

consistent with the exclusive remedy rule, the LD Clause only

permits Jefferies to recover the liquidated damages or actual

damages, and does not allow Jefferies to recover both.

     At   bottom,   Gegenheimer   argues    that   the    Panel    manifestly

disregarded the law by enforcing the LD Clause, which was per se

unenforceable under New York law because it provided Jefferies an

option to recover the actual damages.         This argument is without

merit.    Contrary to Gegenheimer’s characterization of it, the

current doctrine on the enforceability of a liquidated damages

provision under New York law does not operate as a per se rule.

                                       13
     Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 14 of 31



Under current doctrine, “parties are free to agree to a liquidated

damages clause ‘provided that the clause is neither unconscionable

nor contrary to public policy.’”          172 Van Duzer Realty Corp. v.

Globe Alumni Student Assistance Ass’n, Inc., 24 N.Y.3d 528, 536

(N.Y. 2014) (quoting Truck Rent-A-Ctr. v. Puritan Farms 2nd, 41

N.Y.2d 420, 424 (N.Y. 1977)).     “A provision which requires damages

grossly disproportionate to the amount of actual damages provides

for a penalty and is unenforceable.” Id. (internal quotation marks

omitted).   “Whether a provision in an agreement is ‘an enforceable

liquidation of damages or an unenforceable penalty is a question

of law, giving due consideration to the nature of the contract and

the circumstances.’”     Id. (quoting JMD Holding Corp. v. Congress

Fin. Corp., 4 N.Y.3d 373, 379 (N.Y. 2005)) (emphasis added). These

cases teach that, under New York law, the enforceability of a

liquidated damages provision requires a contextual inquiry, as

opposed to a per se rule as Gegenheimer argues.

     Gegenheimer     primarily   cites    Jarro      Bldg.   Indus.   Corp.   v.

Schwartz, 281 N.Y.S.2d 420 (N.Y. App. Div. 2d Dep’t 1967), which

he repeatedly cited during the arbitration, as the authority to

support his position.     However, Jarro does not stand for the per

se rule proffered by Gegenheimer.        In Jarro, the New York Supreme

Court,   Appellate    Division    held        that   a   liquidated    damages

provision, which also granted the non-breaching party an option to

sue for actual damages if they exceeded the liquidated damages

                                         14
     Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 15 of 31



amount, was not enforceable.          Id. at 426.          However, contrary to

Gegenheimer’s characterization, the court reached this conclusion

in consideration of all relevant circumstances and did not suggest

that the provision at issue was per se unenforceable for providing

an alternative option to seek actual damages.                 Id.     In addition,

there was a more than colorable basis for the Panel to question

the status of Jarro as a controlling authority.                    In reaching the

conclusion,    the   Jarro    court    relied        on     “the    constructional

preference    in   doubtful   cases    to     hold    [a     liquidated    damages

provision] penal.”     281 N.Y.S.2d at 426.               However, decades after

Jarro had been decided, Judge Lynch, who was then a judge for this

District, noted:

       Earlier cases tended to navigate [the] competing
       policies [involving liquidated damages provisions]
       by finding a presumption, in close cases to favor
       the construction which makes the sum payable for
       breach of a contract a penalty rather than
       liquidated damages.   The balance has now shifted
       towards freedom of contract, as it has become
       increasingly difficult to justify the peculiar
       historical distinction between liquidated damages
       and penalties.   Today the trend favors freedom of
       contract through the enforcement of stipulated
       damage provisions so long as they do not clearly
       disregard the principle of compensation.

GFI Brokers, LLC v. Santana, No. 06 Civ. 3988 (GEL), 2009 WL

2482130, at *2 (S.D.N.Y. Aug. 13, 2009) (internal quotation marks

and citations omitted).       Such a shift in New York’s contract law

could provide a more than colorable basis for the Panel to discount

the strength of Jarro as a controlling authority.

                                         15
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 16 of 31



      Gegenheimer’s reliance on the Second Circuit’s decision in

U.S. Fidelity and Guar. Co. v. Braspetro Oil Serv. Co., 369 F.3d

34, 71 (2d Cir. 2004), is also unpersuasive because the Panel could

reasonably have found it distinguishable.           At issue in that case

was the enforceability of “multas moratórias” provision, which

“provided for a delay-related ‘fine’ or ‘penalty’ in the amount of

0.1% of the total contract price per day, not to exceed 20%.”            369

F.3d at 70.    However, under the contracts         at issue in that case,

the obligees “were permitted to recover delay-related damages from

the [s]ureties as part of the [o]bligees’ actual damages.”            Id. at

73.    In other words, the contracts at issue “provided for the

recovery of actual damages in addition to, and apart from, recovery

under the multas moratórias provisions.”            Id. (emphasis added).

The   LD   Clause   at   issue   here   is   distinguishable   from   such   a

provision because it does not allow Jefferies to recover the

specified liquidated damages amount in addition to the actual

damages.     Therefore, the Panel could have reasonably concluded

that U.S. Fidelity & Guar. Co. was distinguishable.

      Although another case cited by Gegenheimer—Agerbrink v. Model

Servs. LLC, 196 F. Supp. 3d 418 (S.D.N.Y. 2016)—does appear to

support Gegenheimer’s contention, that case alone is insufficient

to establish that the rule proffered by Gegenheimer was well-

defined and explicit, particularly in light of the fact that the

Panel was presented with an arguably conflicting authority: In re

                                         16
        Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 17 of 31



First Union Baptist Church, No. 17 Civ. 7184; No. 17 Civ. 7199

(KBF), 2018 WL 770401, at *8-9 (S.D.N.Y. Feb. 7, 2018).                     At issue

in   Agerbrink     was     a   contractual    provision     that     granted      the

defendants “the option either to retain as liquidated damages all

funds    then   held     and/or   subsequently       received   by   [one    of   the

defendants] on [the plaintiff]’s behalf or, alternatively, to hold

those funds as security toward an anticipated judgment against

[the plaintiff], while [the d]efendants pursue other remedies

against [the plaintiff].”            196 F. Supp. 3d at 417 (internal

quotation marks omitted).          Citing Jarro, the court concluded that

the provision at issue was unenforceable because it “guarantee[d]

[the d]efendants a minimum recovery regardless of actual damages,

while preserving their right to pursue actual damages if they so

desire.”     Id. at 418 (internal quotation marks omitted). 4

        Similarly at issue in In re First Union was a stipulation by

the parties that gave the lender “the option to take the deed [of

the security], but it did not require [the lender] to do so.”                     572

B.R. 79, 98 (S.D.N.Y. Bankr. 2017).               The Bankruptcy Court reasoned

that such a provision could not be enforced as a liquidated damages

provision because the option granted thereunder “by its terms was

most likely to be exercised if at the relevant time the [security]



      4     Also, the Panel could have concluded that Agerbrink was
distinguishable on its facts given the coercive features of the contractual
provisions at issue in that case, which are not present here. See Agerbrink,
196 F. Supp. 3d at 418.

                                             17
        Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 18 of 31



was worth more than the outstanding debt.”                    Id.       The Bankruptcy

Court concluded that such a provision was inherently a penalty

under Jarro and, therefore, was not enforceable.                    Id.    However, on

appeal, the District Court reversed and held that the Bankruptcy

Court       erred   in    finding     that   the    provision      at   issue   was     an

unenforceable penalty.             In re First Union, 2018 WL 770401, at *9.

In concluding so, the District Court relied on the rule promulgated

by the New York Court of Appeals in Truck Rent-A-Ctr. v. Puritan

Farms 2nd, 361 N.E.2d 1015, 1018-19 (N.Y. 1977), that a liquidated

damages provision would not constitute a penalty provision as long

as    the    amount      stipulated    by    the    parties   as    damages     bears    a

reasonable relation to the amount of probable actual harm at the

time of its execution.             In re First Union, 2018 WL 770401, at *8.

        Gegenheimer endeavors to distinguish In re First Union on the

ground that the conveyance of the deed at issue was “part of an

extensively negotiated, judicially-ordered settlement.”                          Id. at

*7.     This argument is without merit because, under New York law,

a “settlement agreement is a contract subject to principles of

contract interpretation.”             Rainbow v. Swisher, 72 N.Y.2d 106, 109

(N.Y. 1988).        The In re First Union court did not suggest that it

applied       anything     other    than     ordinary   contract        interpretation

principles under New York law in considering the enforceability of

contractual provision at issue.                Insofar as Gegenheimer suggests

that the nature of contract at issue—namely, as the product of

                                               18
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 19 of 31



judicially ordered settlement—affected the court’s conclusion in

In   re   First   Union,   that   case   still   undermines    Gegenheimer’s

contention that the rule of a liquidated provision granting an

option to choose between the specified amount and pursuit of actual

damages being per se unenforceable is well-defined and explicit. 5

      In sum, the collection of authority presented to the Panel

contained: a 50-year old decision by a New York intermediate

appellate court of questionable validity; a factually inapposite

decision by the Second Circuit; and a decision by a court in this

District in a case with different facts, coupled with an arguably

conflicting decision by another court in the same District on an

issue that requires a contextual inquiry. Under the circumstances,

Gegenheimer has failed to show that the Panel was aware of—or that

there even existed—a law that was “well defined, explicit, and

clearly applicable to the case,” under which the LD Clause should

have been held unenforceable.         See supra at 11.




      5      Gegenheimer also cites Global Facility Mgmt. & Construction, Inc.
v. Joe & The Juice Miami LLC, 63 Misc. 3d 1230(A) (N.Y. Sup. Ct. 2019). However,
this case is inapposite here because the court held that Florida law governed
the contract at issue pursuant to the choice of law provision therein. Id.
Accordingly, aside from the significance of New York decisions cited by the
Florida Supreme Court in the context of Florida law, any discussion of New York
law is in dicta.

                                         19
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 20 of 31



             2.     Deprivation   of  Gegenheimer’s   Allegedly   Non-
                    waivable Rights under California Business and
                    Professions Code § 16600 by the Enforcement of the
                    Contractual Choice of Law Provision

     Gegenheimer next argues that the Panel manifestly disregarded

the law by enforcing the Agreement’s choice of law provision

designating       New   York’s   law    as   the   governing    law    and   thereby

effectively depriving Gegenheimer of the protections provided by

Section 16600 to him as a California resident.                     Section 16600

provides: “Except as provided in this chapter, every contract by

which anyone is restrained from engaging in a lawful profession,

trade, or business of any kind is to that extent void.”                       Stated

otherwise,        Gegenheimer     argues      that    the      Panel    manifestly

disregarded the law in implicitly concluding that Gegenheimer was

legally capable of contractually waiving his rights under Section

16600 through a choice of law provision.               We disagree.

     As it is apparent from our detailed discussion of the Award,

the Panel considered and rejected this argument.                 See supra at 7-

8.   In support of this contention, Gegenheimer only cites Weber,

Lipshie & Co. v. Christian, 52 Cal.App.4th 645 (Cal. Ct. App.

1997).    In Weber, the defendant sought a rehearing on the ground

that the New York choice of law provision, which the lower court

applied   in      interpreting    the    restrictive    covenant       between   the

parties, was unenforceable because of Section 16600.                   Id. at 657.

Although the Weber decision does contain some language that tends


                                             20
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 21 of 31



to support Gegenheimer’s contention, it could not serve as the

source of a governing legal principle for the Panel because the

Weber court eventually denied the defendant’s petition based on

his   litigation     conduct.       Id.   at     659-60.           Accordingly,      any

discussion about Section 16600 in Weber is no more than dicta.

      Although      Gegenheimer’s      failure     to       cite    any     definitive

authority      proclaiming    non-waivability          of    one’s    rights     under

Section 16600 in and of itself can defeat his attempt to vacate

the Award based on the Panel’s decision to enforce the Agreements’

choice of law provision, for completeness, we nonetheless address

Gegenheimer’s challenge to the Panel’s reliance on NuVasive, Inc.

v. Miles, 2017-0720-SG, 2018 WL 4677607 (Del. Ch. Sept. 28, 2018).

We find that the Panel did not manifestly disregard the law in

relying on NuVasive; rather, NuVasive is an authority precisely on

point.    Both during the arbitration and here, Gegenheimer argues

that the New York choice of law provision could not be enforced

because    doing    so   would   contravene       “a    fundamental         policy   in

California that [Section 16600 rights are] not waivable by private

agreement.”      Resp’t Mem. of Law (ECF No. 44) at 14.                   The NuVasive

court’s   inquiry     was    whether   non-waivability         of     Section    16600

rights still remained as a fundamental policy in California for a

subset    of   employees—namely,       those     represented         by    counsel   in

negotiations—in light of the recent passage of a new statute:

Section 925.       As discussed above, Section 925 generally prohibits

                                          21
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 22 of 31



enforcement of a contractual provision in an employment contract

that would deprive an employee’s rights under California Law.           See

supra at 7-8.      However, the California Legislature provided an

exception for a choice of law provision in an agreement entered

into by an employee who was represented by his own legal counsel

in negotiations.       Id.   Given the lack of clear authority on the

contractual waivability of Section 16600 rights and the California

legislature’s expression of policy by enacting Section 925, the

NuVasive court concluded that the California’s policy was to allow

an employee to consent to a choice of law provision as long as he

had legal representation during negotiations.          NuVasive, 2018 WL

4677607, at *5-6.       Based on this conclusion, the court enforced

the Delaware choice of law provision.        Id. at *6.     Gegenheimer’s

endeavor to distinguish NuVasive on the ground that Section 925

does not apply to the Agreement is unpersuasive because, like the

Agreement, the contract at issue in NuVasive also was executed

before Section 925 became effective on January 1, 2017.             Id. at

*4.   The NuVasive court itself explicitly acknowledged that the

court was referring to Section 925 solely for the purpose of its

“significance     to     California’s    current    fundamental     policy

interests.”     Id. at *4.     Nowhere in its decision did the court

suggest that it was enforcing the choice of law provision at issue

pursuant to Section 925.



                                        22
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 23 of 31



     Gegenheimer         alternatively        challenges      the      Panel’s

consideration of NuVasive on the ground that it was reversed by

the same court in a subsequent decision: NuVasive, Inc. v. Miles,

2017-0720-SG, 2019 WL 4010814 (Aug. 26, 2019) (“NuVasive II”).

This contention fails for two distinct reasons.              First, NuVasive

II was decided on August 26, 2019, more than 4 months after the

Panel issued the Award.       Therefore, even assuming the accuracy of

Gegenheimer’s contention, NuVasive was still good law at the time

of the Award.       Second, contrary to Gegenheimer’s characterization

of it, NuVasive II did not reverse any part of the court’s legal

conclusions in NuVasive.       NuVasive II was premised on the court’s

bench ruling of June 7, 2019 “that the Delaware choice of law

provision at issue was unenforceable,” which resulted from a new

factual finding by the court.       NuVasive II, 2019 WL 4010814, at *3

(Defendant “filed a Renewed Motion for Summary Judgement and

pointed to persuasive evidence of record that he had not been

represented by counsel during negotiation in California law to

California’s general prohibition on non-compete covenants had not

in fact been implicated.”).       Nothing in NuVasive II suggests any

change   in   the    legal   conclusions      that   the   court    reached   in

NuVasive.6




     6      Despite Gegenheimer’s criticism on the Panel’s reliance on
NuVasive, Gegenheimer has failed to cite any authority rejecting the NuVasive
court’s analysis of California’s public policy.

                                         23
     Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 24 of 31



     Relatedly, Gegenheimer contends that the Panel manifestly

disregarded the law by failing to consider the enforceability of

the New York choice of law provision in the Agreement under

California law.    We reject this contention on multiple grounds.

First, Gegenheimer cites no authority to support the proposition

that an arbitral panel is required to engage in a conflicts of

laws analysis as if it were a court in California simply because

the arbitration hearings were taking place in California.         Second,

even assuming that it was required to engage in a conflicts of

laws analysis, the Panel could reasonably have concluded that its

“forum” for that purpose was New York.        It is recalled that the

Agreement    contains   an   unchallenged   forum    selection    clause,

designating New York as the venue for dispute resolution.          It was

FINRA, relying on its own Rule 13213, that directed the hearings

to take place in California.     However, that Rule simply addresses

“hearing locations” and makes no mention of “forum.”        See Award at

4; see also FINRA Rule 13213, available at: https://www.finra.org/

rules-guidance/rulebooks/finra-rules/13213       (last    accessed     June

14, 2020).    As a New York tribunal, the Panel did not need to

engage in the conflicts of laws inquiry under New York law because

the choice of law provision in the Agreement provided:

       This Agreement shall be governed by, and construed
       in accordance with, the laws of the State of New
       York, without giving effect to its principles or
       rules of conflicts of laws, to the extent that such


                                      24
        Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 25 of 31



         principles or rules would require or permit the
         application of the law of another jurisdiction.

Agreement § V.I. (emphasis added).            Third, even if the Panel had

considered the enforceability of the choice of law provision in

the Agreement under California law, as argued by Gegenheimer, the

Panel    could   have   concluded   that   the    provision   at   issue   was

enforceable.     As conceded by Gegenheimer, “California courts will

apply the substantive law designated by the contracts unless ‘the

application of the law of the designated state would be contrary

to a fundamental policy of the forum state.’”           Resp’t Mem. of Law

(ECF No. 44) at 14 (citing Application Grp. V. Hunter Grp., 61

Cal. App. 4th 881, 896 (Cal. Dist. Ct. App. 1998)).                  We have

already concluded that, under the reasoning of NuVasive, the Panel

could reasonably have concluded that enforcing the New York choice

of law provision would not contravene a fundamental policy of

California.      See supra at 20-22.       Thus, the Panel’s decision to

enforce the New York choice of law provision does not amount to

manifest disregard of the law under the California’s conflicts of

laws rules.       Lastly, even if the Panel erred in enforcing the

choice of law provision at issue under the California’s conflicts

of laws rules, such an error does not warrant a vacatur of the

Award.     See Abu Dhabi Inv. Authority v. Citigroup, Inc., 557 F.

App’x 66, 67-68 (2d Cir. 2014) (“ADIA contends that the panel erred

in its analysis of New York’s conflict of law rules; but it would


                                         25
       Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 26 of 31



not matter if it did.”) (citing E. Assoc. Coal Corp. v. United

Mine Workers of Am., Dist. 17, 531 U.S. 57, 62 (2000) (“[T]he fact

that a court is convinced [the arbitrator] committed serious error

does not suffice to overturn his decision.”) (internal quotation

marks omitted)).

            3.    Failure to Consider the LD Clause in Relation to
                  New York Law and Policy

       Gegenheimer next argues that the Panel manifestly disregarded

the law in concluding that the LD Clause was an enforceable

restrictive non-compete covenant under New York law. This argument

is a total construct: nowhere in the Award does the Panel suggest

that   it   had   ever   considered   the    LD   Clause   as   a   non-compete

covenant.    In determining whether the LD Clause was enforceable,

the Panel applied the legal standards applicable to a liquidated

damages provision, not the standard to evaluate a non-compete

covenant.    See Award at 10.    Gegenheimer’s argument that the Panel

itself found the LD Clause constituting a “restraint” overstates

the Panel’s statement in the Award:

         Although [the LD Clause] is styled as a liquidated
         damages provision and not as a restrictive covenant,
         [the LD Clause] significantly and materially impedes
         Gegenheimer in pursuing his lawful profession by
         imposing on Gegenheimer the obligation to pay
         $1,000,000.00 to Jefferies if he chooses to remain
         with his current employer or join another competitor
         of   Jefferies.     Accordingly,   absent   contrary
         superseding California law, [the LD Clause] would be
         void under Section 16600 because it constitutes a
         restraint.


                                        26
         Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 27 of 31



Id. at 12. This discussion is in the context of the Panel accepting

Gegenheimer’s argument that Section 16600 was applicable to the

Agreement and reversing its earlier determination that Section

16600 did not apply at all.            As it is readily apparent from the

quoted portion of the Award, the Panel’s finding of the LD Clause

constituting a “restraint” is limited to the purpose of Section

16600’s applicability.

      At    bottom,   Gegenheimer      appears      to   argue   that    the    Panel

manifestly disregarded the law in failing to consider the LD Clause

as   a     restrictive      non-compete     covenant       in    determining        its

enforceability      under    New    York   law.     This    argument     is    wholly

insufficient to vacate the Award.                 The LD Clause differs from

traditional      non-compete       covenants   in   that   it    was    part   of    an

agreement between an employee and his prospective, as opposed to

a former, employer.       Despite this characteristic of the LD Clause,

Gegenheimer has failed to cite any case in which a covenant between

an employee and his prospective employer has been considered under

the same standard that applies to covenants between an employee

and his former employer.7            Therefore, Gegenheimer has failed to

satisfy his burden for vacating the Award.


      7     In support of his contention that the LD Clause “unquestionably
operates as [a restrictive non-compete covenant],” Reps’t Mem. of Law at 21,
Gegenheimer cites BDO Seidman v. Hirshberg, 93 N.Y.2d 382, 388 (N.Y. 1999).
However, BDO Seidman is distinguishable because the contractual provision at
issue in that case was a covenant between an employee and his former employer.
93 N.Y.2d at 388.    Moreover, it is conceptually difficult to regard the LD
Clause as a non-compete covenant. A breach of traditional non-compete covenant
occurs when an employee engages in certain activities, such as working for a

                                            27
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 28 of 31



            4.    Gross Disproportionality between the Amount                of
                  Liquidated Damages and Anticipated Loss

      Gegenheimer also challenges the Panel’s conclusion that the

specified liquidated damages amount of $1 million was reasonable

with respect to the anticipated probable harm.                 Specifically,

Gegenheimer argues that, “by ignoring evidence and testimony to

the contrary, the Panel manifestly disregarded New York law in

enforcing [the Liquidated Damages Provision] and finding that

$1,000,000 was not grossly disproportionate to Jefferies’ probable


competitor of his former employer. In contrast, a breach of the LD Clause is
triggered by Gegenheimer’s failure to join Jefferies by a date certain and not
simply by working for Jefferies’ competitors.
      Gegenheimer appears to argue that the LD Clause should be considered as
a non-compete covenant due to the Condition Clause, which limits the situations
that would trigger the LD Clause to Gegenheimer’s failure to join Jefferies in
order to work for a competitor. Even were we to assume that the LD Clause,
combined with the Condition Clause, constituted an unenforceable non-compete
covenant, there is a more than colorable justification for the Panel’s decision.
In BDO Seidman, the New York Court of Appeals acknowledged that it “expressly
recognized and applied the judicial power to sever and grant partial enforcement
of an overbroad employee restrictive covenant.” 93 N.Y.2d at 394. Moreover,
the Agreement itself provides that “any provision of this Agreement held to be
excessively broad as to degree, duration, geographical scope, activity or
subject, shall be construed by limiting and reducing it to be enforceable to
the extent compatible with the application law.” Agreement § V.H. Therefore,
the Panel could simply sever subsection (b) of the Condition Clause and enforce
the LD Clause as holding Gegenheimer liable only if he fails to join Jefferies
for returning to Credit Suisse. In the alternative, the Panel could strike the
Condition Clause in its entirety and simply inquire into the enforceability of
LD Clause as a liquidated damages provision, as it actually did.
      Further, we reject the Gegenheimer’s argument that the LD Clause is an
“abomination” for excessively restraining employees from switching employers.
See Oral Arg. Tr. at 19-20. The LD Clause could have any effect on Gegenheimer’s
job searching only because he voluntarily executed the Agreement after
consulting his lawyers.     The facts, as found by the Panel, indicate that
Gegenheimer had finalized most, if not all, of the material terms of his
anticipated employment at Jefferies even before he was presented with a copy of
the offer letter. Until he executed the Agreement, Gegenheimer was under no
restraint whatsoever. It is difficult to understand why Jefferies should have
no recourse and should be required to unilaterally bear the consequences that
may result from its legitimate reliance on Gegenheimer’s promise to join it on
a date certain even though Gegenheimer remains free to search for a position
with another employer while enjoying the benefit of having secured a position
at Jefferies.

                                         28
      Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 29 of 31



loss.”     Resp’t Mem. of Law at 24.            In making this argument,

Gegenheimer stresses “Jefferies[’] refusal to produce any evidence

of actual damages in discovery or present any evidence of actual

damages during either phase of the arbitration.”             Id. at 23-24.

      Gegenheimer’s     argument    is   without    merit    because     it   is

predicated    on   an   incorrect   understanding     of    applicable    legal

standard.     Under New York law, “[i]t is the party contesting a

liquidated damages provision that bears the burden of proffering

evidence that would allow a reasonable trier of fact to deny

enforcement of the provision as unconscionable.” AXA Inv. Managers

UK Ltd. v. Endeavor Cap. Mgmt. LLC, 890 F. Supp. 2d 373, 388

(S.D.N.Y. 2012).8        Accordingly, the evidentiary burden was on

Gegenheimer, and Jefferies was under no obligation to present any

evidence to support the LD Clause’s enforceability.              Based on the

record before it, the Panel found that “Gegenheimer has failed to

satisfy his burden of proof.”         Award at 5.     We decline to revisit

this conclusion by the Panel because “the Second Circuit does not

recognize manifest disregard of the evidence as proper ground for

vacating an arbitrator’s award.”         Wallace v. Buttar, 378 F.3d 182,

193 (2d Cir. 2004).        We “may not conduct a reassessment of the



      8     Similarly, the California law places the burden of proof on the
party seeking to invalidate a liquidated damages provision. See Cal. Civ. Code
§ 1671(b) (“a provision in a contract liquidating the damages for the breach of
the contract is valid unless the party seeking to invalidate the provision
establishes that the provision was unreasonable under the circumstances existing
at the time the contract was made.”).

                                         29
        Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 30 of 31



evidentiary record . . . upon the principle that an arbitral award

may be vacated when it runs contrary to strong evidence favoring

the party bringing the motion to vacate the award.”               Id. (internal

quotation marks omitted).

        C.    Attorneys’ Fees

        Jefferies seeks to recover the attorneys’ fees and costs that

it has incurred in connection with this petition to confirm the

Award, as provided in the Agreement.             Gegenheimer’s opposition to

this request is entirely predicated on the alleged invalidity of

the Award.     See Resp’t Mem. of Law (ECF No. 44) at 25.              Because we

grant    Jefferies’   motion    to   confirm     the   Award,   we   also   grant

Jefferies’ request for the attorneys’ fees and costs.                  Jefferies

is   hereby    directed   to    submit   within    fourteen     (14)    days   its

application     for   fees   and   costs,    supported    by    contemporaneous

records organized in a manner that facilitates evaluation by the

Court.




                                            30
     Case 1:19-cv-03147-NRB Document 54 Filed 06/17/20 Page 31 of 31



                        III.     Conclusion

     Respondent Gegenheimer has failed to establish that the Panel

manifestly disregarded the law in rendering the Award.            Therefore,

petitioner Jefferies’ motion to confirm the Award is granted, and

respondent   Gegenheimer’s     cross-motion   to   vacate   the    Award   is

denied.   This Memorandum and Order resolves ECF Docket Entry Nos.

4 and 42.

     SO ORDERED.



Dated:      New York, New York
            June 17, 2020


                                       ____________________________
                                       NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE




                                      31
